DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The following is a Final Office Action in response to communications received on 9/19/2022. Claims 1-30 are currently pending and have been examined.  Claims 1 and 10 have been amended. Claims 1-30 are rejected as follows. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,176,604 and U.S. Patent No. 10,181, 153 claims 1 and 2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below. 

Instant Application 16358487
US Patent 11,176,604
US Patent 10,181,153
 Claim 1 A distributed computer system for displaying advertising content in a user interface, the distributed system comprising:

1. A distributed computer system comprising: a network interface; and at least one processor coupled to the network interface, the at least one processor configured to perform functions associated with an application, the functions including:
1. A distributed computer system comprising:
 a database; a network interface; and at least one processor coupled to the database and the network interface, the at least one processor configured to perform functions associated with a website, the functions including: 

a client device having a display configured to display the user interface to a user; at least one processor configured to:

See user interface below
See user interacting with the webpage below
access data associated with a user who is presently interacting with the user interface displayed on the client device, wherein the data is generated based on interactions of the user with the user interface of the application;
store information associated with a user interacting with a user interface of the application shown in a display of a client device; 


store, in the database, information about a user interacting with a web page of the website shown in a display of a client device via a browser application executing on the client device; 

dynamically generate content within the user interface while the user is interacting with the user interface displayed on the client device, the dynamic generation comprising:
determine an indication of a likelihood that the user will complete a target action within the user interface of the client device in the future based on the data associated with the user;


Claim 8 teaches intent of the user to purchase a product
receive client activity signals generated by the client device via the network interface, wherein the client activity signals correspond to activity of the user interacting with the user interface of the application shown in the display of the client device; 

determine a current intent of the user to locate a product for purchase based on the client activity signals; 
determine in an indication of a likelihood that the user will complete a transaction using the application based at least on the stored information associated with the user and the current intent of the user to locate the product for purchase; 

receive client activity signals generated by the client device via the network interface in real time, wherein the client activity signals correspond to real time activity of the user interacting with the web page of the website via the browser application; 
determine a current browser context of the user interacting with the web page of the website via the browser application based on the received client activity signals, wherein the determined current browser context includes an identification of a current intent of the user to locate a product for purchase;
determine in real time an indication of a likelihood that the user will complete a transaction on the website based at least on the stored information about the user and the identification of the current intent of the user to locate the product for purchase in the determined browser context; 

determine whether or not to display the advertising content to the user within
the user interface based on the indication of the likelihood that the user will complete the target action within the user interface of the client device in the future;
determine, whether to display advertising content to the user based at least on the determined indication of the likelihood that the user will complete the transaction using the application; 

determine, by a decision engine, whether to display advertising content to the user based at least on the determined indication of the likelihood that the user will complete the transaction on the website;

in response to determining to display the advertising content to the user within
the user interface, trigger displaying of the advertising content to the user in a portion
of the user interface, the displaying comprising generating an additional interface in the display of the client device that includes visual content based on the data generated based on interactions of the user with the user interface of the application
and in response to determining to display the advertising content to the user, trigger transmission of display signals associated with the advertising content to the client device, the display signals configured to cause the client device to display the advertising content in a portion of the display.

and in response to determining to display the advertising content to the user, transmit, via the network interface, display signals associated with the advertising content to the client device, the display signals configured to trigger the client device to display, in real time, the advertising content in a portion of the display shown the user.

in response to determining to not display the advertising content to the user
within the user interface, suppress display of the advertising content to the user within
the user interface
Claim 2 teaches not displaying based on user segmented category
Claim 2 teaches not displaying based on user segmented category


As shown in the table above, the limitations recited in claims 1 and 2 (at least) of the US Patents 11,176,604 and 10,181,153 teach all of the limitations of the instant application except the concept of the likelihood the user will complete the target action within the user interface of the client device in the future. However, Niu (US 20020062245) teaches scenarios describing users leaving online carts and then returning to the website, Paragraphs 0075-76 and the determination of a user returning to the site, Paragraphs 0077-78, and see based on the rules and probability, determining whether to send a promotion, when and for what amount in Paragraph 0011. Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the determined indication of the likelihood that the user will complete the transaction on the website in the corresponding patent applications, as taught in Niu, in order to increase the likelihood of purchase on a website by a visitor (paragraph 0011).
Claims 2-30 of the instant application are also rejected as they depend from claim 1. 
 			 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-9, 14, 17, 19, 20-21, and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niu (U.S. Pub. No. 20020062245) in view of Sharma (U.S. Pat. No. 7,720,720). 
Regarding claim 1, Niu teaches:
A distributed computer system for displaying advertising content in a user interface, the distributed system comprising:
 a client device having a display configured to display the user interface to a user; at least one processor configured to (" When a visitor 14 enters the e-commerce website 12 through a common Internet protocol, e-commerce website 12 generates an initial web page (commonly known as a "Home Page") for display to visitor 14. During the visitor's first visit, the Home Page provides menu selections of content-related information (e.g. product description, price, availability) about the various goods and services offered for sale by the e-commerce website owner", Paragraph 0041) 
access data associated with a user who is presently interacting with the user interface displayed on the client device, wherein the data is generated based on interactions of the user with the user interface of the application ("records the visitor's 14 selections and his or her viewing activity with respect to the e-commerce website 12.", Paragraph 0042);
 dynamically generate content within the user interface while the user is interacting with the user interface displayed on the client device, the dynamic generation comprising (see examples of promotion pop up within the interface during a session when a rule is met, for example Paragraph 0105): 
determine an indication of a likelihood that the user will complete a target action within the user interface of the client device in the future based on the data associated with the user; determine whether or not to display the advertising content to the user within the user interface based on the indication of the likelihood that the user will complete the target action within the user interface of the client device in the future (see scenarios describing users leaving online carts and then returning to the website, Paragraphs 0075-76 and see determination of a user returning to the site, Paragraphs 0077-78, and see based on the rules and probability, determining whether to send a promotion, when and for what amount in Paragraph 0011) ; 
in response to determining to display the advertising content to the user within the user interface, trigger displaying of the advertising content to the user in a portion of the user interface, the displaying comprising generating an additional interface in the display of the client device that includes visual content based on the data generated based on interactions of the user with the user interface of the application (promotions are sent through a pop up window on the e-commerce website, Paragraph 044);
While Niu teaches the determination of a user’s interactions during a browsing session (i.e. making a purchase) and displaying an advertisement or offer in the user interface based on the interactions, the reference does not expressly disclose:
in response to determining to not display the advertising content to the user
within the user interface, suppress display of the advertising content to the user within the user interface
However Sharma teaches:
in response to determining to not display the advertising content to the user
within the user interface, suppress display of the advertising content to the user within the user interface (“in which case the second recommendation should not be selected. For example, if a first recommendation, A (having the highest probability of being accepted), is chosen, then a second recommendation, B (having the next highest probability of being accepted), should not necessarily be chosen if A and B are similar and substitutable. If A is relevant, then so is B, but only one will be selected. If A is not relevant, then neither is B, and neither will be chosen. To address this scenario, a non-substitutability scoring criterion may be used by the recommendation scoring process 206 to prevent a recommendation (e.g., cumulative recommendation B) from being wasted.”, Col. 11 lines 20-35)
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the display of offers in Niu to include in response to determining to not display the advertising content to the user within the user interface, suppress display of the advertising content to the user within the user interface, as taught in Sharma , in order to prevent a recommendation (e.g., cumulative
recommendation B) from being wasted (Col. 11 lines 31-35).
Regarding claim 2, Niu in view of Sharma teaches the limitations set forth above. Niu further discloses:
wherein the data associated with the user comprises client activity signals based on real time interactions of the user with the user interface of the application (real time visitor information and analysis, element 26).
Regarding claim 3, Niu in view of Sharma teaches the limitations set forth above. Niu further discloses:
wherein the client activity signals are based on real time interactions of the user with the user interface of the application while searching for one or more products or services for purchase (see searching scenario in Paragraph 0074). 
Regarding claim 4, Niu in view of Sharma teaches the limitations set forth above. Niu further discloses:
wherein the data associated with the user comprises data indicating past activity of the user ("records the visitor's 14 selections and his or her viewing activity with respect to the e-commerce website 12.", Paragraph 0042)
Regarding claim 5, Niu in view of Sharma teaches the limitations set forth above. Niu further discloses:
wherein the data indicating past activity of the user comprises data indicating at least one of: a source from which the user navigated to the user interface of the application, a method by which the user navigated to the user interface of the application, or one or more instances in which the target action was previously performed by the user (“Target rules 600 are based on prior historical behavior exhibited by the visitor of web server entity 106. For example, a rule may be set to trigger if someone has visited 5 times in the past or has purchased 3 times in the past.”, Paragraph 0049). 
Regarding claim 8, Niu in view of Sharma teaches the limitations set forth above. Niu further discloses:
wherein the at least one processor is configured to: identify a context of the user in the user interface of the application; and determine the indication of the likelihood that the user will complete the target action based on the identified context (see scenarios describing users leaving online carts and then returning to the website, Paragraphs 0075-76 and see determination of a user returning to the site, Paragraphs 0077-78, and see based on the rules and probability, determining whether to send a promotion, when and for what amount in Paragraph 0011).
Regarding claim 9, Niu in view of Sharma teaches the limitations set forth above. Niu further discloses:
wherein the at least one processor is configured to determine, based on the context, an intent of the user to purchase a product or service (see scenarios describing users leaving online carts and then returning to the website, Paragraphs 0075-76 and see determination of a user returning to the site, Paragraphs 0077-78, and see based on the rules and probability, determining whether to send a promotion, when and for what amount in Paragraph 0011).
Regarding claim 14, Niu in view of Sharma teaches the limitations set forth above. Niu further discloses:
wherein the target action comprises a transaction to purchase a product or service (see scenarios describing users leaving online carts and then returning to the website, Paragraphs 0075-76 and see determination of a user returning to the site, Paragraphs 0077-78, and see based on the rules and probability, determining whether to send a promotion, when and for what amount in Paragraph 0011).
Regarding claim 17, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches the probability of an action as a percentage, the reference does not explicitly disclose:
wherein the at least one processor is configured to: determine a user score based on the indication of the likelihood that the user will complete the target action; and
determine whether to display the advertising content to the user based on the user score  
However Sharma teaches:
wherein the at least one processor is configured to: determine a user score based on the indication of the likelihood that the user will complete the target action (recommendation scores, Col. 6 line 65-Col. 7 line 15); and
determine whether to display the advertising content to the user based on the user score  (“in which case the second recommendation should not be selected. For example, if a first recommendation, A (having the highest probability of being accepted), is chosen, then a second recommendation, B (having the next highest probability of being accepted), should not necessarily be chosen if A and B are similar and substitutable. If A is relevant, then so is B, but only one will be selected. If A is not relevant, then neither is B, and neither will be chosen. To address this scenario, a non-substitutability scoring criterion may be used by the recommendation scoring process 206 to prevent a recommendation (e.g., cumulative recommendation B) from being wasted.”, Col. 11 lines 20-35) and see discussion of display in Col. 10 lines 45-55, Col. 14 lines 5-15).
Therefore it would have been obvious to one of ordinary skill in the art before the invention of made to modify the display of offers in Niu to include wherein the at least one processor is configured to: determine a user score based on the indication of the likelihood that the user will complete the target action; and determine whether to display the advertising content to the user based on the user score, as taught in Sharma , in order to prevent a recommendation (e.g., cumulative recommendation B) from being wasted (Col. 11 lines 31-35).
Regarding claim 19, Niu in view of Sharma, teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface, but does not expressly disclose:
wherein the at least one processor is configured to: determine whether to display the advertising content to the user by comparing the user score to a reference value; and 
trigger displaying of the advertising content […] based on a result of comparing the user score to the reference value
However Sharma teaches:
wherein the at least one processor is configured to: determine whether to display the advertising content to the user by comparing the user score to a reference value; and  trigger displaying of the advertising content […] based on a result of comparing the user score to the reference value (see discussion of threshold of recommendation values in Col. 13 lines 50-65)
Therefore it would have been obvious to one of ordinary skill in the art before the invention of made of the invention to modify the display of offers in Nui to include wherein the at least one processor is configured to: determine whether to display the advertising content to the user by comparing the user score to a reference value; and trigger displaying of the advertising content […] based on a result of comparing the user score to the reference value, as taught in Sharma , in order to prevent a recommendation (e.g., cumulative recommendation B) from being wasted (Col. 11 lines 31-35).
Regarding claim 20, Nui in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface, but does not expressly disclose:
wherein the at least one processor is configured to: in response to determining to not display the advertising content to the user, trigger reduction of visibility of the advertising content to the user  
However Sharma teaches:
wherein the at least one processor is configured to: in response to determining to not display the advertising content to the user, trigger reduction of visibility of the advertising content to the user (“in which case the second recommendation should not be selected. For example, if a first recommendation, A (having the highest probability of being accepted), is chosen, then a second recommendation, B (having the next highest probability of being accepted), should not necessarily be chosen if A and B are similar and substitutable. If A is relevant, then so is B, but only one will be selected. If A is not relevant, then neither is B, and neither will be chosen. To address this scenario, a non-substitutability scoring criterion may be used by the recommendation scoring process 206 to prevent a recommendation (e.g., cumulative recommendation B) from being wasted.”, Col. 11 lines 20-35) and see discussion of display in Col. 10 lines 45-55, Col. 14 lines 5-15)
Therefore it would have been obvious to one of ordinary skill in the art before the invention of made of the invention to modify the display of offers in Nui to include wherein the at least one processor is configured to: in response to determining to not display the advertising content to the user, trigger reduction of visibility of the advertising content to the user, as taught in Sharma , in order to prevent a recommendation (e.g., cumulative recommendation B) from being wasted (Col. 11 lines 31-35).
Regarding claim 21, Niu in view of Sharma teaches the limitations set forth above. Niu further discloses:
wherein the at least one processor is configured to modify the advertising content based on the indication of the likelihood that the user will complete the target action (see scenarios describing users leaving online carts and then returning to the website, Paragraphs 0075-76 and see determination of a user returning to the site, Paragraphs 0077-78, and see based on the rules and probability, determining whether to send a promotion, when and for what amount in Paragraph 0011).
Regarding claim 25, Niu in view of Sharma teaches the limitations set forth above. Niu further discloses:
wherein the at least one processor is configured to determine whether to display the advertising content in the user interface responsive to an indication of at least one of: whether the user has previously completed the target action, whether the user has previously visited the user interface of the application, whether the user is logged in to the application, whether the user is a registered user of the application, whether the user is a member of loyalty program associated with the application an indication of a location of the user, or an indication of a current time of the user (see scenarios describing users leaving online carts and then returning to the website, Paragraphs 0075-76 and see determination of a user returning to the site, Paragraphs 0077-78, and see based on the rules and probability, determining whether to send a promotion, when and for what amount in Paragraph 0011).
Regarding claim 26, Niu in view of Sharma teaches the limitations set forth above. Niu further discloses:
wherein the at least one processor is configured to determine whether to display the advertising content in the user interface responsive to an indication of at least one of: at least one search previously performed by the user, at least one previous purchase performed by the user, browsing activity of the user, progress that the user has made towards a checkout step, presence of one or more items in a shopping cart of the user, a URL associated with the user interface, or a duration of time that the user has interacted with the user interface of the application (see scenarios describing users leaving online carts and then returning to the website, Paragraphs 0075-76 and see determination of a user returning to the site, Paragraphs 0077-78, and see based on the rules and probability, determining whether to send a promotion, when and for what amount in Paragraph 0011).
Claims 6-7 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nui in view of Sharma in further view of Pavlov (U.S. Pub. No. 20080288325). 
Regarding claim 6, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the indication of the method by which the user navigated to the user interface of the application comprises an indication of at least one of: selection of a bookmark, selecting a result from a search performed on a search site, typing in a URL, selection of an ad for the user interface of the application, or access from an email.
However Pavlov teaches:
wherein the indication of the method by which the user navigated to the user interface of the application comprises an indication of at least one of: selection of a bookmark, selecting a result from a search performed on a search site, typing in a URL, selection of an ad for the user interface of the application, or access from an email. (“The search engine, ad provider, and/or website provider detects a user navigation event associated with the served digital ad at step 308. The user navigation event may be the Internet user clicking on the digital ad, or any other user navigation event.”, Paragraph 0023). 
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma to include wherein the indication of the method by which the user navigated to the user interface of the application comprises an indication of at least one of: selection of a bookmark, selecting a result from a search performed on a search site, typing in a URL, selection of an ad for the user interface of the application, or access from an email, as taught in Pavlov, as the modified webpage may better target the webpage to interests of the Internet user and increase the potential to complete a conversion (paragraph 006).
Regarding claim 7, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the indication of the source from which the user navigated to the user interface of the application comprises an indication of at least one of: a category of a website from which the user navigated to the user interface of the application, and a website separate from a website of the application
However Pavlov teaches:
wherein the indication of the source from which the user navigated to the user interface of the application comprises an indication of at least one of: a category of a website from which the user navigated to the user interface of the application, and a website separate from a website of the application (where the user clicks on a digital advertisement and is then redirected to a landing page in Figure 4)
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma to include wherein the indication of the source from which the user navigated to the user interface of the application comprises an indication of at least one of: a category of a website from which the user navigated to the user interface of the application, and a website separate from a website of the application, or access from an email, as taught in Pavlov, as the modified webpage may better target the webpage to interests of the Internet user and increase the potential to complete a conversion (paragraph 006).
 Regarding claim 10, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
The additional interface comprises an interactive user interface, the interactive user interface displaying the advertising content and allowing the user to locate a product or service from a plurality of content providers.
However Pavlov teaches:
the additional interface comprises an interactive user interface, the interactive user interface displaying the advertising content and allowing the user to locate a product or service from a plurality of content providers (“The advertiser system receives the URL request associated with the digital ad at step 418 and identifies the information embedded in the URL regarding the redirection of the Internet user at step 420. Based on the information regarding the redirection of the Internet user, the advertiser system modifies, or dynamically creates, the landing page to present to the Internet user at step 422. The advertiser system then presents the landing page to the Internet user at step 4~4. [0030] FIGS.1-4 disclose systems and methods for providing information regarding a redirection of an Internet user to a webpage. Providing an advertiser with information regarding a redirection of an internet user to their webpage allows the advertiser to modify a webpage presented to the Internet user to better target the webpage to the interests of the Internet user and increase the potential to complete conversion.”, Paragraphs 0029-30)
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma to include wherein triggering displaying of the advertising content comprises triggering generation of an interactive user interface, the interactive user interface displaying the advertising content and allowing the user to locate a product or service from a plurality of content providers, as taught in Pavlov, as the modified webpage may better target the webpage to interests of the Internet user and increase the potential to complete a conversion (paragraph 006).
Regarding claim 11, Niu in view of Sharma in further view of Pavlov teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the interactive user interface comprises a new web page
However Pavlov teaches: 
wherein the interactive user interface comprises a new web page (“The advertiser system receives the information regarding the redirection of the Internet user at step 314, and modifies, or dynamically creates, the landing page to present to the Internet user based on the received information regarding the redirection of the Internet user. The advertiser system then presents the landing page to the Internet user at step 316 Paragraph 0025 and element 422)
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma to include wherein the interactive user interface comprises a new web page, as taught in Pavlov, as the modified webpage may better target the webpage to interests of the Internet user and increase the potential to complete a conversion (paragraph 006).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nui in view of Sharma in view of Pavlov in further view of Sethi (U.S. Pat. 8126881). 
Regarding claim 12, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
 wherein the at least one processor is configured to trigger: performing of a search for the product or service and/or the at least one related product or service; and displaying of search results from the plurality of content providers in the interactive user interface
However Sethi discloses:
wherein the at least one processor is configured to trigger: performing of a search for the product or service and/or the at least one related product or service (receive user search request for a product 619); and displaying of search results from the plurality of content providers in the interactive user interface (return ordered or ranked search results to user in 630).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma to include wherein the at least one processor is configured to trigger: performing of a search for the product or service and/or the at least one related product or service; and displaying of search results from the plurality of content providers in the interactive user interface, as taught in Sethi, in order to optimize information helpful to the provider to tailor and better deliver information to the users (Col. 11 lines 20-30).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niu in view of Sharma in view Flake (U.S. Pub. No. 8682736).
Regarding claim 13, Niu in view of Sharma teaches the limitations set forth above, but does not expressly disclose: 
wherein the at least one processor is configured to determine, based on the context, an intent of the user to purchase a product or service, and wherein the system further determines whether to display the advertising content in the user interface responsive to an indication of at least one of: 
a type of the product or service, a relative value of the product or service, availability of the product or service, a price of the product or service, or a profit margin associated with the product or service
However Flake teaches:
wherein the at least one processor is configured to determine, based on the context, an intent of the user to purchase a product or service, and wherein the system further determines whether to display the advertising content in the user interface responsive to an indication of at least one of: 
a type of the product or service, a relative value of the product or service, availability of the product or service, a price of the product or service, or a profit margin associated with the product or service (“the evaluation of the browsing sessions 106. For example, based on evaluating the browsing session 106, a user can be offered to subscribe to a "Brand A" solicitation since intent of such browsing sessions corresponds to "Brand A."”, Col. 8 lines 60-65);
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma to include wherein the at least one processor is configured to determine, based on the context, an intent of the user to purchase a product or service, and wherein the system further determines whether to display the advertising content in the user interface responsive to an indication of at least one of: a type of the product or service, a relative value of the product or service, availability of the product or service, a price of the product or service, or a profit margin associated with the product or service, as taught in Flake, in order to directly target advertisements based on evaluation of user’s interactions. 
Claims 15, 16, 22, 27, 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niu in view of Sharma in further view of Sethi.
Regarding claim 15, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the target action comprises clicking on at least one paid placement associated with a provider of a product or service.
However Sethi teaches:
wherein the target action comprises clicking on at least one paid placement (paid by the advertiser in Col. 17 lines 30-35) associated with a provider of a product or service. (“For example, the search results optimizer system 403 can be configured to have a conversion formula for analyzing products to determine or generate a predictive value as to received by the metadata extractor module 406., whether a user will click-thru and/or click-on a product”, Col. 18 lines 40-50). 
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma  to include wherein the target action comprises clicking on at least one paid placement associated with a provider of a product or service, as taught in Sethi, in order to optimize information helpful to the provider to tailor and better deliver information to the users (Col. 11 lines 20-30).
Regarding claim 16, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the target action comprises submitting user contact information within the interface
However Sethi teaches:
wherein the target action comprises submitting user contact information within the interface (generate a lead (for example a sale lead or contact information for sending the user additional information) in Col. 5 lines 5-15).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma to include wherein the target action comprises submitting user contact information within the interface, as taught in Sethi, in order to optimize information helpful to the provider to tailor and better deliver information to the users (Col. 11 lines 20-30).
Regarding claim 22, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the at least one processor is configured to: provide at least a portion of the data related to the user as input to a model to obtain a corresponding output; and determine the indication of the likelihood that the user will complete the target action based on the output
However Sethi teaches:
wherein the at least one processor is configured to:
provide at least a portion of the data related to the user as input to a model to obtain a corresponding output; and determine the indication of the likelihood that the user will complete the target action based on the output (“The term "logistic regression" as used herein broadly 15 refers to a model used for predicting the probability of an occurrence of an event, such as a conversion. A logistic regression model makes use of several predictor variables that may be either numerical in nature or based on categories. For example, the probability that a person clicks on a particular 20 product advertisement provided within a list of available products might be predicted from knowledge of the product metadata, both stated and derived, and/or an analysis of historical user behavior.”, Col. 5 lines 15-25). 
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma  to include wherein the at least one processor is configured to: provide at least a portion of the data related to the user as input to a model to obtain a corresponding output; and determine the indication of the likelihood that the user will complete the target action based on the output, as taught in Sethi, in order to optimize information helpful to the provider to tailor and better deliver information to the users (Col. 11 lines 20-30).
Regarding claim 27, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the at least one processor is configured to determine whether to display the advertising content in the user interface of the application based on an indication of at least one of: a profit that the user is expected to generate associated with completion of the target action, expected revenue associated with completion of the target action, an expected loss in profit or revenue for the target action if the advertising content is displayed to the user, an expected contribution per visitor (CPV) of the user, a likelihood that the user is expected to subsequently return to the user interface of the application, a likelihood that the user will leave the user interface of the application, or a lifetime value of the user 
However Sethi teaches:
wherein the at least one processor is configured to determine whether to display the advertising content in the user interface of the application based on an indication of at least one of:
a profit that the user is expected to generate associated with completion of the target action, expected revenue associated with completion of the target action, an expected loss in profit or revenue for the target action if the advertising content is displayed to the user, an expected contribution per visitor (CPV) of the user, a likelihood that the user is expected to subsequently return to the user interface of the application, a likelihood that the user will leave the user interface of the application, or a lifetime value of the user (determine the ranking strategy in order to maximize revenue in element 626).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma  to include wherein the at least one processor is configured to determine whether to display the advertising content in the user interface of the application based on an indication of at least one of: a profit that the user is expected to generate associated with completion of the target action, expected revenue associated with completion of the target action, an expected loss in profit or revenue for the target action if the advertising content is displayed to the user, an expected contribution per visitor (CPV) of the user, a likelihood that the user is expected to subsequently return to the user interface of the application, a likelihood that the user will leave the user interface of the application, or a lifetime value of the user, as taught in Sethi, in order to optimize information helpful to the provider to tailor and better deliver information to the users (Col. 11 lines 20-30).
Regarding claim 28, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the at least one processor is configured to update the indication of the likelihood that the user will complete the target action in real time responsive to new data associated with the user as the user interacts with the application
However Sethi teaches:
wherein the at least one processor is configured to update the indication of the likelihood that the user will complete the target action in real time responsive to new data associated with the user as the user interacts with the application (“The generated logistic regression formula can be dynamically updated and/or generated on a real-time and/or periodic basis. The generated logistic regression formula can be computer generated or generated by entirely or partially with human intervention.”, Col. 6 lines 60-65).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma  to include wherein the at least one processor is configured to update the indication of the likelihood that the user will complete the target action in real time responsive to new data associated with the user as the user interacts with the application, as taught in Sethi, in order to optimize information helpful to the provider to tailor and better deliver information to the users (Col. 11 lines 20-30).
Regarding claim 30, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the indication of the likelihood that the user will complete the target action comprises an indication of a likelihood that the user will complete at least one action correlated or anti-correlated with the target action
However Sethi teaches:
wherein the indication of the likelihood that the user will complete the target action comprises an indication of a likelihood that the user will complete at least one action correlated or anti-correlated with the target action (see “next action” by user in Col. 9 lines 45-55). 
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Niu in view of Sharma  to include wherein the indication of the likelihood that the user will complete the target action comprises an indication of a likelihood that the user will complete at least one action correlated or anti-correlated with the target action, as taught in Sethi, in order to optimize information helpful to the provider to tailor and better deliver information to the users (Col. 11 lines 20-30).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niu in view of Sharma in view of Chung (U.S. Pub. No. 20070239517). 
Regarding claim 18, Niu in view of Sharma teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the at least one processor is configured to: segment the user into a first one of a plurality of categories when user score has a first value; segment the user into a second one of the plurality of categories when the user score has a second value; determine to display the advertising content to the user in response to segmenting the user into the first category; and determine to not display the advertising content to the user in response to segmenting the user into the second category
However Chung teaches:
wherein the at least one processor is configured to: segment the user into a first one of a plurality of categories when user score has a first value; segment the user into a second one of the plurality of categories when the user score has a second value; determine to display the advertising content to the user in response to segmenting the user into the first category; and determine to not display the advertising content to the user in response to segmenting the user into the second category (“FIG. 8 is a block diagram illustrating one embodiment for serving advertisements using a behavioral targeting system. For this example embodiment, the example infrastructure includes network 830, web server 840, advertisement (ad) server 850 as well as computer 820 for user 810. The web server (840) receives information based on user behavior, such as events. The user behavioral information is input to behavioral targeting processing (860). As shown in FIG. 8, behavioral targeting processing 860 generates raw user scores (870), on a category-by-category basis, using the user behavioral information. The user scores are input to the ad server (850), which in turn serves advertisements to web server 840. As a result, customize ads are served to user 810 on computer 820.”, Paragraph 0074 also see 0061).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Nui in view of Sharma to include wherein the at least one processor is configured to: segment the user into a first one of a plurality of categories when user score has a first value; segment the user into a second one of the plurality of categories when the user score has a second value; determine to display the advertising content to the user in response to segmenting the user into the first category; and determine to not display the advertising content to the user in response to segmenting the user into the second category, as taught in Chung, as a behavior targeting system that serves advertisements benefits both the advertiser, who provides their message to a target audience, and a user that receives advertisements in areas of interest to the user (paragraph 005). 
Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niu in view of Sharma in view of Beyda (U.S. Pub. No. 20050166233).
Regarding claim 23, Nui in view of Sharma teaches the limitations set forth above. Niu in view of Sharma  teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the at least one processor is configured to determine whether to display the advertising content in the user interface responsive to: determining a user status; and determining the indication of the likelihood that the user will complete the target action based on the user status
However Beyda teaches:
wherein the at least one processor is configured to determine whether to display the advertising content in the user interface responsive to: determining a user status; (“FIG. 3 is a flow diagram illustrating an example of generating audience member profiles. The steps shown in FIG. 3 show the manner in which the extractor 122 obtains profile data indicating the online website pages visited by an audience member. In step 210 the extractor searches the offline databases, such as registration and subscription databases, for profile data relating to individual audience members. The search of the off line databases may be initiated by an instruction received from the console 140. For example, an instruction could be given to collect profile data for all audience members who subscribe to the New York Times. Such an instruction necessitates that the extractor 122 have access to the subscription database for the New York Times”, Paragraph 0044-0046) and determining the indication of the likelihood that the user will complete the target action based on the user status (“Consequently, the AMN Ad Server may be instructed to target a promotional advertisement to those visitors that have not yet taken the action, with a high degree of likelihood that these users will also take the desired action”, Paragraph 0197 and 0186)
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Nui in view of Sharma to include wherein the at least one processor is configured to determine whether to display the advertising content in the user interface responsive to: determining a user status; and determining the indication of the likelihood that the user will complete the target action based the user status, as taught in Beyda, in order to target user based on their historical behavior leading to a more rewarding interaction for the provider by generating increased revenue (paragraph 005).
Regarding claim 24, Nui in view of Sharma in view of Beyda teaches the limitations set forth above. Niu in view of Sharma  teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the at least one processor is configured to compare the user status to a set of predetermined criteria and responsive to the comparison, determine whether to display the advertising content in the user interface
However Beyda teaches:
wherein the at least one processor is configured to compare the user status to a set of predetermined criteria and responsive to the comparison, determine whether to display the advertising content in the user interface (“Consequently, the AMN Ad Server may be instructed to target a promotional advertisement to those visitors that have not yet taken the action, with a high degree of likelihood that these users will also take the desired action”, Paragraph 0197 and “In the second example, the AMN Ad Server has available the segment affiliation of the visitor and can choose, based upon the target criteria of the campaigns, the ads most likely to generate a click from the visitor, thereby maximizing the revenue for the so called pay-per-click campaigns. Click likelihood in this case may be determined in a number of ways. One example is to evaluate the click history of the audience member and see what ads s/he has clicked on in the past. Another example would be to look at the ads that have the highest click rate with respect to the target segment or other segments. There may also be a feedback loop, of clicks/per impression/price per click to determine the value of an ad, in lieu of purely determining the ads most likely to be clicked.”, Paragraph 0186)
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Nui in view of Sharma to include wherein the at least one processor is configured to compare the user status to a set of predetermined criteria and responsive to the comparison, determine whether to display the advertising content in the user interface, as taught in Beyda, in order to target user based on their historical behavior leading to a more rewarding interaction for the provider by generating increased revenue (paragraph 005).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niu in view of Sharma in further view of Colace (U.S. Pub. No. 20060206508).
Regarding claim 29, Nui in view of Sharma teaches the limitations set forth above. Niu in view of Sharma  teaches the limitations set forth above. While Niu teaches a percentage of the probability of an action and the displaying of an advertisement as part of an interface and Sharma teaches the suppression of advertisements, but the combination does not expressly disclose:
wherein the at least one processor is configured to determine whether to display the advertising content based on whether one or more advertisers are willing to pay above a threshold amount for display of the advertising content.
However Colace teaches:
wherein the at least one processor is configured to determine whether to display the advertising content based on whether one or more advertisers are willing to pay above a threshold amount for display of the advertising content (“The advertisers adjust their bids or bid amounts to control the position at which their search listings are presented in the search results. The pay for placement system places search listings having higher-valued bids higher or closer to the top of the search listings. Other rules may be applied as well when positioning search listings. For example, a more senior listing will be positioned or ranked higher than a junior listing for the same search term and same bid. Higher-ranked listings are seen by more searchers and are more likely to be clicked, producing traffic of potential customers to an advertiser's web site.”, Paragraph 0004 and 0039)
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the interaction with interface by the user in Nui in view of Sharma to include wherein the at least one processor is configured to determine whether to display the advertising content based on whether one or more advertisers are willing to pay above a threshold amount for display of the advertising content, as taught in Colace, in order to allow advertisers willing to pay more to have their advertisements more likely to be seen by users.

Response to Arguments
With respect to the remarks directed to 35 USC 101, the rejection has been withdrawn as the amendments now recite a combination of limitations to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive for the reasons set forth below.
With respect to the remarks directed to 35 USC 103, the rejection has been updated above in view of the claim amendments. The rejection now relies on the teachings of Niu which determines the future actions of a user and displaying advertisements based on this determination. 
Related Prior Art
Dmitriev (US 7806329) teaches determining whether a promotional item was skipped (not shown) and updating the user’s profile information accordingly. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
11/21/2022